OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN               /
Honorable R. A. Barton,   Page 2



           our lnveetigation  of authorities
                                      ..-     disolosed
                                               -          that
fn a large number of states snob a Jornaer or separare
owners 01 separate and distinct parcels of land, in a
sing&a cond~emnation  prooeeding, is provided for br statute.
Sea hailroad V. Christy, 92 Ill.   339; Barton v. Eleotrlo
Railway, 220 Ill.   99; Taooma v. Bonell, 58 lash. 595, 109
P. 60; Friedenwald v. Mayor of Baltimore,    94 lid. 116.
          Other states, like Texas,.do not by statute
speoltlaallyprwfde tar the joinder of separate owner8 ei
separate tract8 oi lend In a single oondematlon preoeedln&
The courts in two euoh states, Xa8aaoBusetts and Ohio, wla%eh
iOllow the oommon lew syeite%O? practice,  alearly permit 8a0B
Joinder erea In tha absenoe,oi stlohstatutory qutbority.
See City of Springfield'I.Sleeper, ll6 Mass. 589; Barton
T. Wigglesworth,119 Bare. S368~Qlesy t. Railroad, 4 QUO
St. 308.

          A rsooguized text writer on safnent bmai* atate8
the rule to be aa iollowsr
           "Sa the abeenoo of any expresrr~
                                          statatarf
      prorl~loa Ltrould 8eeivta re8t ia ,M%edl8ore-
      tlon of the court whether diatinot alalms to?
      dartwageby the same work d-1 improvementrrhomld
      be tried aopamtely or togathor". E Lewis on
      Eminent   DomaIn ll5, hation    666.
           In Texa8 the general stat6ties whloh @orem the
exerofss   ofthe pewer OS maiaerrt demaia are Artloles
5~664%91, inoluslte, being Title 56, Other titlea rhloh
we will not list here prwl%e for the ereroise of the pewer
or eminent demaln br epeaifia bodies. By Artiale 6694& it
is prorfded that the Hi&war G~ission      in the oondaaarihion
of laed for highna purposes shall foll#w tb      proaedure set
out ia Title B2. 5he faot that this road has been deslgp
nated as a highway by the Highway doralseionplaces these
proaeedlngswithin the provisions of Artlale 8694% Fer the
purpose of this dlsauseion, it is neaessary for us to exe~%e
only three of the artlollss under Title SE.
            Among other thhga,     Art.loleSe64 provides   for   an
Honorable     R. A. Rarton,    Paga 3


attempt to agree with the landowner on the amount or
damages ; appliaation  to the oounty judge upon failure   to
agree on damages; appointment by the county jadee of three
special oommissionera to asaess damages; aud esrvloe of
notioe on the landownera of the time and plaoe of ths
hearing, either personally   or by publioatlon.  ‘trader Arti-
elk 3265, the Legislature   has provided for the method to
be rollowed~ in assessing the damages. q’he proaedure to be
followed  in appealing from damages and oompensatlon as-
sessed by the emwissloners is provided in Artlale 3266.
           OUT courts have often pointed oat that s&as tke
powet of om%nsnt domsla le in derogation ot the aoma
rl&t, statutes waiah govern Its areroise ,arato bs atrlot3j
eoawtrasd  and are not to be extended beFond their plain
provlsiQns. Van Ya~kenburgh   v. Ford (Giv. App. Galrestan,
lSl8), 209 8. W. SO4j aifimed (Gwma. App. Sea. %, 192X),
22B 8. 1. 3.941XaIarerbeklmaT. &lo   109 Tex. 106, 204 8.W.
use fl8l8); Oi3@ f. ztexar aowntrfeir. 4p. M95). 23 B.W.
        &a, al88, 2 Dill on Bukisipal t?orporat1oa8,  5ao.
:2-
          Prooedur%l 8tetut68 or thl# nature ara seldom
80 mmprehuaat+e aa to rssolrs e+ey question that say
arisu in regard to their applirrattcm,and it oftmi bemaea
aeeeasery to rseort to othar aathority to dettmalme mathr8
Rat speoifioally     aavers& by tihem.
            ConQemnatloa      preoeedlng8Pabar Title   8,2, in
thalr earl7 phases spa far as drtermluat,ion of the land-
owner*e damagua is ~onoernud, bear i&1%&t rerramblanoe
to trfal 0r otbar 68uilel. After rafiure to agree oa
daamgesthe untlre praowdzSg8 PM    &errfad oa bafe~a a
faot-finding,quasi-Jwdiaialbodr eonalsting,of ttuee aom-
miemloneru, who hear erlaenoe and asasss the damages.
           The werds *plaintffP aad %lefemlantw  at thin
stage  oan ba ased only in an auaommtmand liberal seasa, for
the  plaintlih ceompla3m or nothlng,iand the defendant de-
afes aa past or thraataaedwrong, but both partias are
astora, ohs to aaquire title,  the other to @et as larga
compansation as he aan. 15 Am. Zw.r.96S. Sea. 520.
            Hnmwaus deelsione      have ~aa~~analo~lee to pro-
Honorable R. A. Barton,   Page 4



acedings In our courts and have daolared that this special
tribunal is governed by ths ordbnary rules of law and equity
controlling the trial of oausea.  Jones v. Xlssouri, Kansas
and Taxae Railroad (Cir. Ap ., Dallas 1929) 14 S. W. (2d)
357, atf. (Comm. App., 1930lp 24 S. W. (26) 366; Davidson
y. Railroad (Clr. App., 1902! 57 S. W. 1093~2$o~~~~ z;,,,
Small (MT. App. F‘t.Worth, 1930) 2S S, vi.
rsfuaed.
             Lfbaral     rule5  or joinder anaoanaed By ear oeurta
apply with        *pa@ ig%m ta them trtbugala. Ibaoe, t&a at-
 tea&tat atnra plaoad by ear oourta on eroidanoe af multi-
pllsit~ of aq&W must ba otiaaidarad.In ardor to are&d
rultipl:oitJ        or suits. our reurtr shareallowad litiganta
 great latitude in'Mltrw dirrerm demand8 * a al
suit, and ire'quaqtlTr, diatlaat *au386 hmwo baan pUZP
to      be joined   vhaa aueh jolade* was not Miapaaaabla.
                                                          &d
1 Tar, JW,. ,487,,800.91. Bae also             aor f. Cmr, 7S mx.
196, 11 SC 1. lB&$ Craddook 7. Geodria,     9   4 hr.  678181
                                                            Hert%-



authority iOr tlrsaeatamplatod jeiadar, tn wiaw at tiha
re0t that aoadamti?r-plaIntIffUrf$f#S
                                    the am   6p00iri6 ri&t
cr&eat eaoh evaav bet we amtd net rely ox6lealte~        en thslr
geaeral oeatrxt~
          *&fnarily whara,oo~aolidatienef oauaea is pax-
mltted, joiad%r vi oaaaea aamet  be obje&l~~abh,  aad tlati
la aspoolally tma vhan ooluellaatioa is panrittad deapfte
pretaat ef *as of *ha litiganta,
          In a mms%%t 6aaa deolded by tha Wmaia6f06 of
A~paala, appellPant*asxoaptionto the oenae2idatlon     a?
aererrl diatlnot actions agalaat earersl separate ewaara or
separate and distisat traota et land was evwruLed.      Uilliaaa
6t al 1. Headarson 00-t Leres        reremeat Dfstriot    iQe.3
(Ccnnm.Appp.Sea. 38,19553 90 9. 81.
                                  %d,     as. uhilo lb is
tree that tha oourt aited Artiola 7995, whioh SpeolriOally
provides rep aazohoonaolidatlen, 'wa bellera t&a rollewWg
laaguage bl Taatlos Short la auffiolentlybread to OQY~F
oonaolldatlm sad joiader la ~tiharooridmatlea proooediqga,
and that It is, at laaat, Indioativeei the attitude Of the
present aeurtir
Honorable   B. A. Esrton,       Page 5



             "The trial   judge, In the exercise   of his
     dlsoretion,   oonaolldated   the suits.   The mite
     were tried bafors the court without a jury and
     there Is nothing in this reoord to show that any
     harm hes been done the litigant      by aonsolidatlng
     these suite.     This holding is in line with the
     rule announoed by the decisions      that It la tha
     publio pelioy of this state to avoid a multi-
     plloit~   of aulta~w
         A startherindloatleathat our oenrts do net ra-
gaxd the Iclinsnt
                D0aal.a 6tatatsa as beisg inflaxlbla and
all-inolaaito,is tho fellewing langusga in Davidson f.
Bailxead, aumt
            *J&may   atataa thu right to make eppeam
      0k&166646  parthi %a oettSorred br atatuta.~ WIQ
      it aagu fe us that this right mriata ln the a&-
      nenoe or apaaial prevision,end is a nuouaoa~
      fnoidaa$ to the right to oendema, fer it neul4 be
      idle ~to oqUer   the pmmr to omsUamn aad at tha
      66mo tira 60 restriot   a rf%pt  as to dear thu   &all-
      read Cs        a fu&gsentrhfsh would pmteot ita
      pssaeaeien and pr&eet it qgainet     a dot&lo ru-
      ow~s~; aad our atetut-uegevurnhg the praoeedisg
      wInanthu ebjeot 00 be la o eq )iia hisa dceruidarad
      are ralz1.yauaoaptible of tha oonrrtraatioa we
      hare plaae4      epen   thu.*

           Approa&iing tha problem trm anethw ax@.,     lat
ma take into aeoowt the fast that a mejeritf, ii aet all,
of the landowners sited by pablloationnilX net appear at the
hearing fox! eaaussaiant of dsmagaa and ooapeaaatlea, aad
that thuy will tall to appeal from tha desisle~a or tha ma-
mlseienerawithin the wquiatto      ten days pmvidod .iaArtiolo
3266. Such owners would soquiw the atatwa of derondaata
against rhea a default jad6auat had been taken, ahmu upon
the expiration   of that time, the ooanty jadgs ia reqaimd to
szoE;      deQiSiO6   0r the oemmissio3ers se a judgmentOS
              Binolalr T. City or Dallas (Qir. App. Uaee, 1OSlL),
445 S. W/(&d)       465.
            Cn appeal, or in any other dirsot   preotleUiag,   660
 Honorable   R. A. Barton,   Page 6



 allgfng that service Is suffioient,    the appellants wowld
 be entitled   to have, the declsfon set aside or reversed
 only If they oould show fundamenttil arror or harm and
 io=-T*     Fennesa t. First X?atIonal Bank (Clr. App., 1923)
 256 S. J4. 6341 Fenstermaker v'. City of San Antonio (Glt.
 App. 1926) sff.   (0omm. App. Seo. B, 1927) 290 5. V. 532.
 3ut mIsjoInder of oausea or parties doea not constitute
 fundenental error; it la not reached bT generel demurrer;
 on the oontrary,   It must ba raised by a plea In a&atement,
 whloh Is qsited It not urged In 1ImIne.      Bactoa v. Barmers'
 State Bsplit@mm. App., ;FeO. A, 1985) 276 6. It 177 an8
 ea8aa aft&l therein.
           Thus, oven t&cm& it shwld be.hei# ibit tba
 prepor pzocebure lmolu~ss a .sepaPa+e.hearIng ti to eaoh
 separate traot, the right to soah,a hclariag Is .nIred
 if mot pres4Med at t&s praper *Ms.     **ton  t, Pamam*                "
 &ate 'Btbnk, 8apM.




             'It Is 01ireoneluaIan,tikerefoxe,
                                             that In Teuu
 a joinaer, in a 8ingle 6Qnbmnatios proessbIng,~fseparak
 ewaers af separate and dI@tlnet tractsof land is pmmlmsi-
 bl..
             TrustFag that tti6   opinion   ~~111 ful&r   snswsr rour
 question, and that rm will (~13 upoa as It a~            addItIona
 inr-ti0n      ia m&reQ.     lid a~b



A~PROVFDOcT 2%   1939


 h,*w
ATTORNEY GIGNERALOF TEXAR